


Exhibit 10.1


SEVENTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS




THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) made as of the 8th day of April, 2016, by and among DUPONT FABROS
TECHNOLOGY, L.P., a Maryland limited partnership (“Borrower”), DUPONT FABROS
TECHNOLOGY, INC., a Maryland corporation (“REIT”), the parties executing below
as Subsidiary Guarantors (the “Subsidiary Guarantors”; REIT and the Subsidiary
Guarantors, collectively the “Guarantors”), KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), THE OTHER LENDERS WHICH ARE
SIGNATORIES HERETO (KeyBank and the other lenders which are signatories hereto,
collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders (the “Agent”).
W I T N E S S E T H:
WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
Credit Agreement dated as of May 6, 2010, as amended by that certain First
Amendment to Credit Agreement dated as of February 4, 2011, that certain Second
Amendment to Credit Agreement and other Loan Documents, dated as of March 21,
2012, that certain Third Amendment to Credit Agreement, dated as of April 9,
2013, that certain Fourth Amendment to Credit Agreement and Other Loan
Documents, dated as of June 11, 2013, that certain Fifth Amendment to Credit
Agreement and Other Loan Documents, dated as of May 13, 2014, and that certain
Sixth Amendment to Credit Agreement and Other Loan Documents, dated as of July
29, 2015 (as amended, the “Credit Agreement”); and
WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and
WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
1.Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.
2.Modifications of the Credit Agreement. Borrower, the Lenders and Agent do
hereby modify and amend the Credit Agreement as follows:
(a)By deleting in their entirety the definitions of “Agent's Special Counsel”,
“Environmental Laws”, “Hazardous Substances”, “International Investments” and
“Off-Balance Sheet Obligations” appearing in §1.1 of the Credit Agreement, and
inserting in lieu thereof the following:
“Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by
Agent.
Environmental Laws. Any federal, state, provincial or local statute, regulation
or ordinance or any judicial or administrative decree or decision, whether now
existing or hereinafter enacted, promulgated or issued, with respect to any
Hazardous Substances, Mold, drinking water, groundwater,

1

--------------------------------------------------------------------------------




wetlands, landfills, open dumps, storage tanks, underground storage tanks, solid
waste, waste water, storm water run-off, waste emissions or wells. Without
limiting the generality of the foregoing, the term shall encompass each of the
following statutes and their state and local equivalents, and regulations
promulgated thereunder, and amendments and successors to such statutes and
regulations, as may be enacted and promulgated from time to time: (i) CERCLA
(codified in scattered sections of 26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C.
§9601 et seq.); (ii) the Resource Conservation and Recovery Act of 1976 (42
U.S.C. §6901 et seq.); (iii) the Hazardous Materials Transportation Act (49
U.S.C. §1801 et seq.); (iv) the Toxic Substances Control Act (15 U.S.C. §2061 et
seq.); (v) the Clean Water Act (33 U.S.C. §1251 et seq.); (vi) the Clean Air Act
(42 U.S.C. §7401 et seq.); (vii) the Safe Drinking Water Act (21 U.S.C. §349; 42
U.S.C. §201 and §300f et seq.); (viii) the National Environmental Policy Act of
1969 (42 U.S.C. §4321); (ix) the Superfund Amendment and Reauthorization Act of
1986 (codified in scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42
U.S.C.); (x) Title III of the Superfund Amendment and Reauthorization Act (40
U.S.C. §1101 et seq.); (xi) Environmental Protection Act, RSO 1990, c E.19, as
amended and any regulations enacted pursuant to it; (xii) Ontario Water
Resources Act, RSO 1990, c O.40, as amended and any regulations enacted pursuant
to it; (xiii) Clean Water Act, 2006, SO 2006, c 22, as amended and any
regulations enacted pursuant to it; (xiv) Safe Drinking Water Act, 2002, SO
2002, c 32, as amended and any regulations enacted pursuant to it; (xv) Canadian
Environmental Protection Act, 1999, SC 1999, c 33, as amended and any
regulations enacted pursuant to it; (xvi) Fisheries Act, RSC 1985, c F-14, as
amended and any regulations enacted pursuant to it; and (xvii) Transportation of
Dangerous Goods Act, 1992, SC 1992, c 34, as amended and any regulations enacted
pursuant to it.
Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law. Without limiting the generality of the foregoing, the
term shall mean and include:
(i)    “hazardous substances” as defined in CERCLA, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;
(ii)    “hazardous waste” and “regulated substances” and “subject waste” as
defined in the Resource Conservation and Recovery Act of 1976, as amended, and
regulations promulgated thereunder, or the Environmental Protection Act, RSO
1990, c E.19, as amended and any regulations enacted pursuant to it;
(iii)    “hazardous materials” or “dangerous goods” as defined in the Hazardous
Materials Transportation Act, as amended, and regulations promulgated thereunder
or the Transportation of Dangerous Goods Act, 1992, SC 1992, c 34, as amended
and any regulations enacted pursuant to it;
(iv)    “chemical substance or mixture” as defined in the Toxic Substances
Control Act, as amended, and regulations promulgated thereunder; and
(v)    “contaminant” as defined in the Environmental Protection Act, RSO 1990, c
E.19, as amended and any regulations enacted pursuant to it.
International Investments. Investments in fee or leasehold interests in Data
Center Properties located in Canada, Western Europe or Asia. Such Data Center
Properties must be located in sizeable

2

--------------------------------------------------------------------------------




cities in countries with well developed real estate debt and equity capital
markets, as reasonably determined by Agent.
Off-Balance Sheet Obligations. Liabilities and obligations of Borrower, any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act of 1933, as amended) which REIT would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of REIT’s report on Form 10-Q or Form 10-K (or
their equivalents) which REIT is required to file with the SEC or would be
required to file if it were subject to the jurisdiction of the SEC (or any
Governmental Authority substituted therefore).”; and
(b)By deleting the word “or” appearing before clause (d)(iii) of the definition
of “Defaulting Lender” appearing in §1.1 of the Credit Agreement, and inserting
the following new clause (d)(iv) into the definition of “Defaulting Lender”
immediately after the word “appointment” appearing at the end of such clause
(d)(iii):
“, or (iv) become the subject of a Bail-In Action”; and
(c)By deleting in its entirety clause (b) of the definition of “Eligible Real
Estate” appearing in §1.1 of the Credit Agreement, and by inserting in lieu
thereof the following:
“(b)    which is located within Canada or the 50 States of the continental
United States or the District of Columbia.”; and
(d)By deleting in its entirety the last sentence of the definition of
“Unencumbered Asset Value” appearing in §1.1 of the Credit Agreement, and by
inserting in lieu thereof the following:
“International Investments (other than those located in Canada), Mortgage Notes
and Investments in non‑Wholly Owned Subsidiaries and Unconsolidated Affiliates
shall not be included in the calculation of Unencumbered Asset Value.”; and
(e)By inserting the following definitions in §1.1 of the Credit Agreement, in
the appropriate alphabetical order:
“Bail-In Action. The exercise of any Write-Down and Conversion Powers     by the
applicable EEA Resolution Authority in respect of any liability of an EEA
    Financial Institution.
Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Canadian Bankruptcy Legislation. Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) or the Winding-Up and
Restructuring Act (Canada) and corporate statutes to the extent used to
compromise any debts and in each case all regulations thereunder, in each case
as amended or replaced from time to time.
Canadian Benefit Plans. All employee benefit plans of any nature or kind
whatsoever that are not Canadian Pension Plans and are sponsored, administered,
established, maintained or contributed to by REIT, the Borrower or any of their
respective Subsidiaries having employees or former employees (but excluding
trustees of REIT) in Canada.

3

--------------------------------------------------------------------------------




Canadian Pension Plan. Each plan which is a registered pension plan for the
purposes of the Income Tax Act (Canada) sponsored, administered, established,
maintained or contributed to by REIT, the Borrower or any of their respective
Subsidiaries having employees or former employees in Canada.
Designated Person. See §6.31.
EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
Insolvency Laws. The Bankruptcy Code, the Canadian Bankruptcy Legislation and
all other applicable liquidation, conservatorship, bankruptcy, moratorium,
arrangement, rearrangement, receivership, insolvency, reorganization,
readjustment of debt, dissolution, suspension of payments, or similar debtor
relief laws affecting the rights of creditors generally of any jurisdiction,
whether now or hereafter in effect.
PPSA. The Personal Property Security Act or any similar law in effect from time
to time in any province of Canada.
Sanctions Laws and Regulations. Any sanctions, prohibitions or requirements
imposed, administered or enforced by, the U.S. government, including those
administered by OFAC or the U.S. Department of State, or by the United Nations
Security Council, the European Union or Her Majesty's Treasury of the United
Kingdom.
Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”; and
(f)By inserting the following sentence to the end of §5.2(a) of the Credit
Agreement:
“Each Subsidiary of Borrower that owns Real Estate included as an Unencumbered
Property (and each other Subsidiary of Borrower having an interest in such
Subsidiary of Borrower) shall be organized under the laws of a State and shall
have its principal place of business in a State, consistent with the
requirements of §7.2.”; and
(g)By deleting in its entirety the last sentence of §2.13(c) of the Credit
Agreement, and inserting in lieu thereof the following sentence:

4

--------------------------------------------------------------------------------




“Subject to §34, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”; and
(h)By deleting the words “original Guaranty” in the two (2) places where it
appears in §5.2(c) of the Credit Agreement, and inserting in lieu thereof the
words “Guaranty as then in effect (or if the Guaranty is not in effect, then as
last in effect, with such modifications thereto as may be reasonably required by
Agent to describe the obligations to be guaranteed)”; and
(i)By deleting the words “federal and state” appearing in the second (2nd) line
of §6.10 of the Credit Agreement, and inserting in lieu thereof the words
“federal, state and provincial”; and
(j)By deleting in its entirety §6.13 of the Credit Agreement, and inserting in
lieu thereof the following:
“§6.13    Absence of Financing Statements, Etc. Except with respect to Permitted
Liens (including any UCC pre-filings or PPSA registrations in respect of
Permitted Liens prior to the incurrence of such Permitted Lien, provided that if
the Indebtedness to which such pre-filing relates is not promptly closed
following such pre-filing, such pre-filed UCC or PPSA financing statement shall
be promptly released), there is no effective financing statement (but excluding
any financing statements that may be filed against Borrower, the Guarantors or
their respective Subsidiaries without the consent or agreement of such Persons),
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any applicable filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future lien on, or security interest or security title in, any property of
Borrower, the Guarantors or their respective Subsidiaries or rights
thereunder.”; and
(k)By inserting the following sentence to the end of §6.16 of the Credit
Agreement: “There are no current and never have been any Canadian Pension Plans
or Canadian Benefit Plans.”; and
(l)By inserting the words “, provincial” following the words “state,” where they
appear in the two (2) places where it appears in §6.20(b) of the Credit
Agreement; and
(m)By deleting in its entirety §6.23 of the Credit Agreement, and inserting in
lieu thereof the following:
“§6.23    Property. All Real Estate of the Borrower, the Guarantors and their
respective Subsidiaries is structurally sound, in good condition and working
order, subject to ordinary wear and tear and casualty events, except for such
portion of such Real Estate which is not occupied by any tenant and where such
defects have not had and could not reasonably be expected to have a Material
Adverse Effect. Each of the Unencumbered Properties included in the calculation
of Unencumbered Asset Value, and the use and operation thereof, is in material
compliance with all applicable federal, state and provincial law and
governmental regulations and any local or municipal ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands and
tidelands. There are no unpaid or outstanding real estate or other taxes or
assessments on or against any of the Unencumbered Properties included in the
calculation of Unencumbered Asset Value which are payable by Borrower or any
Guarantor (except only real estate or other taxes or assessments, that are not
yet delinquent or are being protested as permitted by this

5

--------------------------------------------------------------------------------




Agreement). There are no unpaid or outstanding real estate or other taxes or
assessments on or against any other property of the Borrower, the Guarantors or
any of their respective Subsidiaries which are payable by any of such Persons in
any material amount (except only real estate or other taxes or assessments, that
are not yet delinquent or are being protested as permitted by this Agreement).
There are no pending, or to the knowledge of Borrower threatened or
contemplated, eminent domain or expropriation proceedings against any of the
Unencumbered Properties included in the calculation of Unencumbered Asset Value.
There are no pending, to the knowledge of the Borrower threatened or
contemplated, Aboriginal right or Aboriginal title claims with respect to any of
the Unencumbered Properties included in the calculation of Unencumbered Asset
Value. None of the Unencumbered Properties included in the calculation of
Unencumbered Asset Value is, except as disclosed to the Agent in writing in
accordance with §7.22(b), now damaged as a result of any fire, explosion,
accident, flood or other casualty, and none of the other properties of Borrower,
Guarantors or their respective subsidiaries is now damaged as a result of any
fire, explosion, accident, floor or other casualty in any manner which
individually or in the aggregate would have any Material Adverse Effect. No
person or entity has any right or option to acquire any Unencumbered Property
included in the calculation of Unencumbered Asset Value or any building thereon
or any portion thereof or interest therein, except for certain tenants pursuant
to the terms of their leases with Subsidiary Guarantors.”; and
(n)By deleting in its entirety §6.27 of the Credit Agreement, and inserting in
lieu thereof the following:
“§6.27    No Bankruptcy Filing. Neither Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state, provincial,
federal or foreign bankruptcy or Insolvency Laws (including corporate laws to
the extent used to compromise debts) or the liquidation of its assets or
property, and neither Borrower nor any Guarantor has any knowledge of any Person
contemplating the filing of any such proceeding or petition against it.”; and
(o)By deleting in its entirety §6.31 of the Credit Agreement, and inserting in
lieu thereof the following:
“§6.31 OFAC. None of the Borrower nor any Guarantor (i) is, or will take any
action that would reasonably be expected to cause it to be, a Person included on
the Specially Designated and Blocked Persons list maintained by OFAC or similar
restricted party list maintained by the U.S. Government pursuant to Sanctions
Laws and Regulations (any such Person, a “Designated Person”) or (ii) is engaged
(or will engage) in any dealings or transactions with any such Designated
Persons to the extent prohibited by applicable Sanctions Laws and Regulations.
Neither any Borrower, any Guarantor nor any Subsidiary, director or officer of a
Borrower or Guarantor or, to the knowledge of any Borrower, any Affiliate, agent
or employee of a Borrower or any Guarantor, has engaged in any activity or
conduct which would violate any applicable anti-bribery, anti-corruption or
anti-money laundering laws or regulations in any applicable jurisdiction.”; and
(p)By deleting the words “federal, state or local” in the two (2) places where
it appears in §7.5(b) of the Credit Agreement, and inserting in lieu thereof the
words “foreign, federal, state, local or provincial”; and


(q)By inserting the following sentence to the end of §7.19 of the Credit
Agreement:

6

--------------------------------------------------------------------------------




“Neither the Borrower, the REIT nor any of their Subsidiaries shall have any
Canadian Pension Plans or Canadian Benefit Plans.”; and
(r)By deleting the word “and” appearing at the end of §7.22(a)(vii) of the
Credit Agreement, deleting the period appearing at the end of §7.22(a)(viii) of
the Credit Agreement, and inserting in lieu thereof a semi-colon, and inserting
the following as §7.22(a)(ix) and (x) of the Credit Agreement:
“(ix) the Borrower or Subsidiary Guarantor owning such Eligible Real Estate (and
any other Subsidiaries of Borrower owning an interest in such Subsidiary) shall
be organized under the laws of a State and shall have its principal place of
business in the United States, consistent with the requirements of §7.2; and
(x) not more than ten percent (10.0%) of the Unencumbered Asset Value shall be
attributable to Eligible Real Estate located in Canada; provided that a failure
to satisfy the requirements of this clause (x) shall not result in any such
Eligible Real Estate not being included in the calculation of Unencumbered Asset
Value, but any Unencumbered Asset Value attributable thereto in excess of such
limitation shall be excluded for the purposes of calculating Unencumbered Asset
Value.”; and
(s)By inserting the following as §7.23 of the Credit Agreement:
“§7.23 Sanctions Laws and Regulations.
(a) The Borrower shall not, directly or indirectly, use the proceeds of the
Loans or Letters of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Unconsolidated Affiliate or other Person (i) to fund
any activities or business of or with any Designated Person, or in any country
or territory, that at the time of such funding is itself the subject of
territorial sanctions under applicable Sanctions Laws and Regulations, or (ii)
in any manner that would result in a violation of applicable Sanctions Laws and
Regulations by any party to this Agreement.
(b) None of the funds or assets of the Borrower or any Guarantor that are used
to pay any amount due pursuant to this Agreement shall constitute funds obtained
from transactions with or relating to Designated Persons or countries which are
themselves the subject of territorial sanctions under applicable Sanctions Laws
and Regulations.”; and
(t)By inserting the work “hypothec,” following the word “charge” appearing in
§8.2(a) of the Credit Agreement, and by inserting the word “intangibles,”
following the words “general intangibles” appearing in §8.2(e) of the Credit
Agreement; and
(u)By deleting in its entirety §8.2(iv)(C) of the Credit Agreement, and
inserting in lieu thereof the following:
“(C) UCC pre-filings or PPSA registrations in respect of Permitted Liens prior
to incurrence of such Permitted Liens; provided that if the Indebtedness to
which such pre-filing relates is not promptly closed following such pre-filing,
such pre-filed UCC or PPSA financing statement shall be promptly released.”; and
(v)By deleting the reference to “§8.1(i)(A)” in the last paragraph of §8.2 of
the Credit Agreement, and inserting in lieu thereof “§8.2(i)(A)”; and
(w)By deleting in its entirety the last paragraph of §8.6 of the Credit
Agreement, and inserting in lieu thereof the following:

7

--------------------------------------------------------------------------------




“At any time after an Event of Default shall have occurred hereunder the Agent
may at its election (and will at the request of the Required Lenders) obtain
such environmental assessments of any or all of the Unencumbered Properties
included in the calculation of Unencumbered Asset Value prepared by an
environmental consultant as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
air, soil or water at or adjacent to any such Unencumbered Property and
(ii) whether the use and operation of any such Unencumbered Property complies
with all Environmental Laws to the extent required by the Loan Documents.
Additionally, at any time that the Agent or the Required Lenders shall have
reasonable and objective grounds to believe that a Release or threatened Release
of Hazardous Substances which any Person may be legally obligated to contain,
correct or otherwise remediate or which otherwise may expose such Person to
liability may have occurred, relating to any Unencumbered Property included in
the calculation of Unencumbered Asset Value, or that any of the Unencumbered
Property included in the calculation of Unencumbered Asset Value is not in
compliance with Environmental Laws to the extent required by the Loan Documents,
Borrower shall promptly upon the request of Agent obtain and deliver to Agent
such environmental assessments of such Unencumbered Property prepared by an
environmental consultant reasonably acceptable to the Agent as may be necessary
or advisable for the purpose of evaluating or confirming (i) whether any
Hazardous Substances are present in the air, soil or water at or adjacent to
such Unencumbered Property and (ii) whether the use and operation of such
Unencumbered Property comply with all Environmental Laws to the extent required
by the Loan Documents. Environmental assessments may include detailed visual
inspections of such Unencumbered Property including, without limitation, any and
all storage areas, storage tanks, drains, dry wells and leaching areas, and the
taking of air, water and soil samples, as well as such other investigations or
analyses as are reasonably necessary or appropriate for a complete determination
of the compliance of such Unencumbered Property and the use and operation
thereof with all applicable Environmental Laws. All environmental assessments
contemplated by this §8.6 shall be at the sole cost and expense of the
Borrower.”; and
(x)By deleting in their entirety §12.1(h), (i) and (j) of the Credit Agreement,
and inserting in lieu thereof the following:
“(h) the Borrower, any Guarantor or any of their respective Subsidiaries,
(i) shall make an assignment for the benefit of creditors, or admit in writing
its general inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator, monitor, receiver, receiver-manager, or similar
official for it or any substantial part of its assets, (ii) shall commence any
case or other proceeding relating to it under any Insolvency Law, or (iii) shall
take any action to authorize or in furtherance of any of the foregoing;
(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator, receiver, monitor, receiver-manager, or similar
official of the Borrower, any Guarantor or any of their respective Subsidiaries
or any substantial part of the assets of any thereof, or a case or other
proceeding shall be commenced against any such Person under any Insolvency Law,
and any such Person shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within sixty (60) days following the filing or commencement
thereof;
(j) a decree or order is entered appointing a trustee, custodian, liquidator,
receiver, monitor, receiver-manager, or similar official for the Borrower, any
Guarantor or any of their respective Subsidiaries or adjudicating any such
Person, bankrupt or insolvent, or approving a petition in any

8

--------------------------------------------------------------------------------




such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under any Insolvency Law;”;
and
(y)By deleting the word “federal” appearing in the second (2nd) line of §12.1(o)
of the Credit Agreement, and inserting in lieu thereof the words “federal or
foreign”; and
(z)By inserting the words “or PPSA” following the words “the UCC” appearing in
the last sentence of §14.10 of the Credit Agreement; and
(aa)By inserting the words “and PPSA” following the word “UCC” appearing in
§15(g) of the Credit Agreement; and
(bb)    By (1) deleting the words “McKenna Long & Aldridge LLP” appearing in §19
of the Credit Agreement, and inserting in lieu thereof the words “Dentons US
LLP”, and (2) deleting the words “Hogan & Hartson LLP” appearing in §19 of the
Credit Agreement, and inserting in lieu thereof the words “Hogan Lovells US
LLP”; and
(cc)    By inserting the following new §34 into the Credit Agreement:
“34.    ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.”

3.Amendment to Guaranty. Guarantors, the Lenders and the Agent do hereby modify
and amend the Guaranty by deleting in its entirety Recital A appearing on page 1
of the Guaranty, and inserting in lieu thereof the following:

9

--------------------------------------------------------------------------------




(a)By inserting the words “, any Insolvency Law” following the words “(arising
upon the voluntary or involuntary bankruptcy proceedings of the Borrower)”
appearing in the second (2nd) line of Section 3(m) of the Guaranty; and
(b)By inserting the words “fraudulent conveyance, preference, transfer for
undervalue or” before the words “bankruptcy preference period” appearing in the
eleventh (11th) line of the last paragraph of Section 3 of the Guaranty; and
(c)By inserting the word “, provincial” following the words “local, state”
appearing in the second (2nd) line of Section 8 of the Guaranty; and
(d)By deleting in its entirety Section 10 of the Guaranty, and inserting in lieu
thereof the following:
“10.    No Contest with Credit Parties; Subordination. Any indebtedness of
Borrower to Guarantors now or hereafter existing is hereby subordinated to the
payment and performance of the Obligations. Each Guarantor agrees that, for so
long as any Obligation remains outstanding or subject to any bankruptcy
preference, fraudulent conveyance, preference or transfer for undervalue period
or any other possibility of disgorgement or any Letters of Credit remain
outstanding or any Credit Party has any obligation to make any Loans or issue
any Letters of Credit, no Guarantor will seek, accept, or retain for its own
account, any payment from Borrower on account of such subordinated debt;
provided however that so long as no Default or Event of Default shall exist,
Guarantor may seek, accept and retain payments by Borrower of principal and
interest in connection with the subordinated debt. Any payments to any Guarantor
on account of such subordinated debt which are not otherwise permitted herein
shall be collected and received by such Guarantor in trust for the Credit
Parties and shall be paid over to the Credit Parties on account of the
Indebtedness without impairing or releasing the obligations of Guarantors
hereunder. No Guarantor will, by paying any sum recoverable hereunder (whether
or not demanded by the Credit Parties) or by any means or on any other ground,
claim any set-off or counterclaim against Borrower in respect of any liability
of such Guarantor to Borrower or, in proceedings under any Insolvency Law of any
nature, prove in competition with the Credit Parties in respect of any payment
hereunder or be entitled to have the benefit of any counterclaim or proof of
claim or dividend or payment by or on behalf of Borrower or the benefit of any
other security for any of the Obligations hereby guaranteed which, now or
hereafter, the Credit Parties may hold or in which they may have any share. For
so long as any Obligation remains outstanding or subject to any bankruptcy
preference, fraudulent conveyance, preference or transfer for undervalue period
or any other possibility of disgorgement or any Letters of Credit remain
outstanding or any Credit Party has any obligation to make any Loans or issue
any Letters of Credit, each Guarantor hereby expressly waives any right of
contribution from or indemnity against Borrower, whether at law or in equity,
arising from any payments made by any Guarantor pursuant to the terms of this
Guaranty, and each Guarantor acknowledges that no Guarantor has any right
whatsoever to proceed against Borrower or for reimbursement of any such payments
except for those rights of each Guarantor under the Contribution Agreement;
provided, however, each Guarantor agrees not to pursue or enforce any of its
rights under the Contribution Agreement and each Guarantor agrees not to make or
receive any payment on account of the Contribution Agreement so long as any of
the Obligations remain unpaid or undischarged. In the event any Guarantor shall
receive such payment under or on account of the Contribution Agreement, it shall
hold such payment as trustee for Credit Parties and pay such amounts over to
Agent for distribution to the applicable Credit Parties on account of the
indebtedness of Borrower to Credit Parties but without reducing or affecting in
any manner the liability of Guarantors under the other provisions of this
Guaranty except to the extent the principal amount or other portion of such
indebtedness shall have been reduced by such payment.

10

--------------------------------------------------------------------------------




In connection with the foregoing and for so long as any Obligation remains
outstanding or subject to any bankruptcy preference, fraudulent conveyance,
preference or transfer for undervalue period or any other possibility of
disgorgement or any Letters of Credit remain outstanding or any Credit Party has
any obligation to make any Loans or issue any Letters of Credit, each Guarantor
expressly waives any and all rights of subrogation to the Credit Parties against
Borrower, and each Guarantor hereby waives any rights to enforce any remedy
which the Credit Parties may have against Borrower and any rights to participate
in any collateral for Borrower’s obligations under the Loan Documents.”; and
(e)By (1) deleting the words “McKenna Long & Aldridge LLP” appearing in Section
13 of the Guaranty, and inserting in lieu thereof the words “Dentons US LLP”,
and (2) deleting the words “Hogan & Hartson LLP” appearing in Section 13 of the
Guaranty, and inserting in lieu thereof the words “Hogan Lovells US LLP”; and
(f)By deleting in its entirety Section 19 of the Guaranty, and inserting in lieu
thereof the following:
“19.    Business Failure, Bankruptcy or Insolvency. In the event of the business
failure of any Guarantor or if there shall be pending any bankruptcy, insolvency
or other case or proceeding with respect to any Guarantor under any Insolvency
Law or any other applicable law or in connection with the insolvency of any
Guarantor, or if a liquidator, receiver, or trustee shall have been appointed
for any Guarantor or any Guarantor’s properties or assets, the Credit Parties
may file such proofs of claim and other papers or documents as may be necessary
or advisable in order to have the claims of the Credit Parties allowed in any
proceedings relative to such Guarantor, or any of such Guarantor’s properties or
assets, and, irrespective of whether the indebtedness or other obligations of
Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, the Credit Parties shall be entitled and empowered to file and prove
a claim for the whole amount of any sums or sums owing with respect to the
indebtedness or other obligations of Borrower guaranteed hereby, and to collect
and receive any moneys or other property payable or deliverable on any such
claim. Each Guarantor covenants and agrees that upon the commencement of a
voluntary or involuntary bankruptcy proceeding by or against Borrower,
Guarantors shall not seek a supplemental stay or otherwise pursuant to 11 U.S.C.
§105 or any other provision of the United States Bankruptcy Code, as amended,
any other Insolvency Law or any other debtor relief law (whether statutory,
common law, case law, or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, to stay, interdict,
condition, reduce or inhibit the ability of the Credit Parties to enforce any
rights of the Credit Parties against Guarantors by virtue of this Guaranty or
otherwise.”; and
(g)By deleting in its entirety Section 27(a) of the Guaranty, and inserting in
lieu thereof the following:
“(a)    This Guaranty and all covenants made by the Guarantors under the Loan
Documents shall, subject to the terms of Section 5 hereof, continue in effect
for so long as any Obligation remains outstanding or subject to any bankruptcy
preference, fraudulent conveyance, preference or transfer for undervalue period
or any other possibility of disgorgement or any Letters of Credit remain
outstanding or any Credit Party has any obligation to make any Loans or issue
any Letters of Credit and until all of the obligations (other than contingent
indemnification obligations) of Guarantors to Credit Parties under this Guaranty
are fully and finally performed and discharged in accordance with their terms
(and without regard to any extension, reduction or other alteration thereof in
any proceeding under the Bankruptcy Code, any other Insolvency Law or any other
proceeding described in Section

11

--------------------------------------------------------------------------------




12.1(h), (i) or (j) of the Credit Agreement) and are not subject to any
bankruptcy preference period or any other disgorgement.”; and
(h)By inserting the following as Section 28 of the Guaranty:
“28. Judgment Currency. For the purposes of obtaining judgment in any court if
it is necessary to convert a sum due from the Guarantor hereunder in the
currency expressed to be payable herein (i.e. Dollars) (the “Specified
Currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Agent could
purchase the Specified Currency with such other currency at the Agent’s main
Cleveland, Ohio office on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of the Guarantor in respect of
any sum due hereunder shall, notwithstanding any judgment in a currency other
than the Specified Currency, be discharged only to the extent that on the
Business Day following receipt by any Lender (including the Agent), as the case
may be, of any sum adjudged to be so due in such other currency such Lender
(including the Agent), as the case may be, may in accordance with normal,
reasonable banking procedures purchase the Specified Currency with such other
currency. If the amount of the Specified Currency so purchased is less than the
sum originally due to such Lender (including the Agent), as the case may be, in
the Specified Currency, the Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender (including the Agent), as the case may be,
against such loss, and to pay such additional amounts upon demand from Agent.”
4.References to Credit Agreement and Guaranty. All references in the Loan
Documents to the Credit Agreement or Guaranty shall be deemed a reference to the
Credit Agreement or Guaranty as modified and amended herein.
5.Acknowledgment of Borrower and Guarantors. Borrower and Guarantors hereby
acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantors, as applicable,
enforceable against Borrower and Guarantors in accordance with their respective
terms, and that the execution and delivery of this Amendment does not
constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower’s or any Guarantor’s obligations under the Loan
Documents.
6.Representations and Warranties. Borrower and Guarantors represent and warrant
to Agent and the Lenders as follows:
(a)Authorization. The execution, delivery and performance of this Amendment and
the other documents executed in connection herewith and the transactions
contemplated hereby and thereby (i) are within the authority of Borrower and
Guarantors, (ii) have been duly authorized by all necessary proceedings on the
part of the Borrower and Guarantors, (iii) do not and will not conflict with or
result in any breach or contravention of any provision of law, statute, rule or
regulation to which any of the Borrower or Guarantors is subject or any
judgment, order, writ, injunction, license or permit applicable to any of the
Borrower or Guarantors, (iv) do not and will not conflict with or constitute a
default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement or certificate, certificate of
formation, operating agreement, articles of incorporation or other charter
documents or bylaws of, or any mortgage, indenture, agreement, contract or other
instrument binding upon, any of the Borrower or Guarantors or any of their
respective properties or to which any of the Borrower or Guarantors is subject,
and (v) do not and will not result in or require the imposition of any lien or
other encumbrance on any of the properties, assets or rights of any of the
Borrower or Guarantors.

12

--------------------------------------------------------------------------------




(b)Enforceability. This Amendment and the other documents executed in connection
herewith are the valid and legally binding obligations of Borrower and
Guarantors enforceable in accordance with the respective terms and provisions
hereof and thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and the effect of general
principles of equity.
(c)Approvals. The execution, delivery and performance of this Amendment and the
other documents executed in connection herewith and the transactions
contemplated hereby and thereby do not require the approval or consent of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained and any disclosure filings with the
SEC as may be required with respect to this Amendment.
(d)Reaffirmation. Borrower and Guarantors reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower and
Guarantors and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.
7.No Default. By execution hereof, the Borrower and Guarantors certify that as
of the date of this Amendment and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
8.Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that none of such Persons has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever arising on or before the date
hereof with respect to the Loan Documents, the administration or funding of the
Loan or with respect to any acts or omissions of Agent or any Lender, or any
past or present officers, agents or employees of Agent or any Lender pursuant to
or relating to the Loan Documents, and each of such Persons does hereby
expressly waive, release and relinquish any and all such defenses, setoffs,
claims, counterclaims and causes of action arising on or before the date hereof,
if any.
9.Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement and Guaranty remain unaltered and in full
force and effect, and the parties hereto do hereby expressly ratify and confirm
the Loan Documents as modified and amended herein. Guarantors hereby consent to
the terms of this Amendment. Nothing in this Amendment or any other document
delivered in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents.
10.Effective Date. The effectiveness of this Amendment is subject to receipt by
the Agent of each of the following, each in form and substance reasonably
satisfactory to the Agent:
(a)A counterpart of this Amendment duly executed by the Borrower, Guarantors,
the Required Lenders and Agent;
(b)Evidence that the Borrower shall have paid all fees due and payable with
respect to this Amendment; and
(c)Such other certificates, documents, instruments and agreements as the Agent
may reasonably request.

13

--------------------------------------------------------------------------------




The Borrower will pay the reasonable fees and expenses of Agent in connection
with this Amendment in accordance with Section 15 of the Credit Agreement.
11.Amendment as Loan Document. This Amendment shall constitute a Loan Document.
12.Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.
13.MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective permitted successors,
successors-in-title and assigns as provided in the Credit Agreement.


[CONTINUED ON NEXT PAGE]



14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
BORROWER:
DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership
By:
DuPont Fabros Technology, Inc., a Maryland corporation, its sole General Partner

By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary

REIT:
DuPont Fabros Technology, Inc.,
a Maryland corporation, as Guarantor
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary

SUBSIDIARY GUARANTORS:
GRIZZLY EQUITY LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

[SIGNATURES CONTINUED ON NEXT PAGE]





15

--------------------------------------------------------------------------------




GRIZZLY VENTURES LLC,
a Delaware limited liability company
By:     Grizzly Equity LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary

LEMUR PROPERTIES LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary



[SIGNATURES CONTINUED ON NEXT PAGE]



16

--------------------------------------------------------------------------------




PORPOISE VENTURES LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

RHINO EQUITY LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary



[SIGNATURES CONTINUED ON NEXT PAGE]

17

--------------------------------------------------------------------------------




TARANTULA INTERESTS LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary

TARANTULA VENTURES LLC,
a Delaware limited liability company
By:     Tarantula Interests, LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary



[SIGNATURES CONTINUED ON NEXT PAGE]

18

--------------------------------------------------------------------------------




WHALE HOLDINGS LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary

WHALE INTERESTS LLC,
a Delaware limited liability company
By:     Whale Holdings LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary



[SIGNATURES CONTINUED ON NEXT PAGE]

19

--------------------------------------------------------------------------------




WHALE VENTURES LLC,
a Delaware limited liability company
By:    Whale Interests LLC,
a Delaware limited liability company,
its Managing Member
By:     Whale Holdings LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary

YAK MANAGEMENT LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary



[SIGNATURES CONTINUED ON NEXT PAGE]



20

--------------------------------------------------------------------------------




YAK INTERESTS LLC,
a Delaware limited liability company
By:     Yak Management LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

XERES MANAGEMENT LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary



[SIGNATURES CONTINUED ON NEXT PAGE]

21

--------------------------------------------------------------------------------




XERES INTERESTS LLC,
a Delaware limited liability company
By:    Xeres Management LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:
Richard A. Montfort, Jr.

Title:
Executive Vice President, General Counsel and Secretary

XERES VENTURES LLC,
a Delaware limited liability company
By:    Xeres Interests LLC,
a Delaware limited liability company,
its Managing Member
By:     Xeres Management LLC,
a Delaware limited liability company,
its Managing Member
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary



[SIGNATURES CONTINUED ON NEXT PAGE]

22

--------------------------------------------------------------------------------




FOX PROPERTIES LLC,
a Delaware limited liability company
By:    DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner
By: /s/ Richard A. Montfort, Jr.    
Name:    Richard A. Montfort, Jr.
Title:
Executive Vice President, General Counsel and Secretary



[SIGNATURES CONTINUED ON NEXT PAGE]

23

--------------------------------------------------------------------------------




LENDERS:




KEYBANK NATIONAL ASSOCIATION
individually and as Agent


By: /s/ Jason Weaver    
Name: Jason Weaver    
Title: Senior Vice President     




RAYMOND JAMES BANK, N.A.


By: /s/ James M. Armstrong    
Name: James M. Armstrong    
Title: Senior Vice President     




CITIZENS BANK, N.A. (formerly known as RBS Citizens, N.A.)


By: /s/ Michelle Dawson    
Name: Michelle Dawson    
Title: Vice President    




ROYAL BANK OF CANADA


By: /s/ Dan LePage    
Name: Dan LePage    
Title: Authorized Signatory    




STIFEL BANK & TRUST


By: /s/ Suzanne Agin    
Name: Suzanne Agin    
Title: Vice President    


[SIGNATURES CONTINUED ON NEXT PAGE]

24

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA


By: /s/ Jerry Li    
Name: Jerry Li    
Title: Authorized Signatory     




TD BANK, N.A.


By: /s/ Kevin D. Green    
Name: Kevin D. Green    
Title: Senior Vice President    




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH


By: /s/ Mikhail Faybusovich    
Name: Mikhail Faybusovich    
Title: Authorized Signatory    


By: /s/ Karim Rahimtoola    
Name: Karim Rahimtoola    
Title: Authorized Signatory    




SUNTRUST BANK


By: /s/ Nancy B. Richards    
Name: Nancy B. Richards    
Title: Senior Vice President    




REGIONS BANK


By: /s/ Kerri L. Raines    
Name: Kerri L. Raines    
Title: Senior Vice President    


[SIGNATURES CONTINUED ON NEXT PAGE]



25

--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NEW YORK BRANCH


By: /s/ James Rolison    
Name: James Rolison    
Title: Managing Director
    
By: /s/ Perry Forman     
Name: Perry Forman    
Title: Director    




SYNOVUS BANK


By: /s/ David W. Bowman    
Name: David W. Bowman    
Title: Director    




STATE BANK OF INDIA, LOS ANGELES AGENCY


By: /s/ Yenduri Subba Rao    
Name: Yenduri Subba Rao    
Title: Chief Executive Officer    



26